                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

RANDY WILLIAMS,                   §
                                  §
            Plaintiff,            §
                                  §
vs.                               § CIVIL ACTION NO. 4:17-3396-MGL-KDW
                                  §
AMERICAN INTERNATIONAL GROUP,     §
INC., and AMERICAN HOME ASSURANCE §
COMPANY,                          §
                                  §
            Defendants.           §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND ADJUDICATING THE PARTIES’ MOTIONS AS PROVIDED HEREIN

       Plaintiff Randy Williams (Williams) is a self represented litigant. He brought this diversity

action against Defendants American International Group, Inc., (AIG) and American Home Assurance

Company (AHA) (collectively, Defendants) complaining of breach of contract, defamation, and

bad-faith failure to pay workers’ compensation claims.

       The matter is before the Court for review of the Report and Recommendation of the United

States Magistrate Judge suggesting: (1) AIG’s motion to dismiss for lack of personal jurisdiction,

Williams’s motion for summary judgment, and his motion to sue insurance adjuster be denied, (2)

Defendants’ motion to dismiss for lack of subject matter jurisdiction and/or summary judgment be

(a) granted without prejudice as to Williams’s bad faith claims based on lack of jurisdiction, and (b)

granted with prejudice as to his defamation claim, (3) this case be dismissed, and (4) Williams’s
motion for declaratory judgment be deemed moot. The Magistrate Judge prepared the Report in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on August 6, 2019. In the Report, regarding

Williams’s breach of contract claim, the Magistrate Judge suggests Williams “is not a party to the

contract referenced in the complaint. Instead, [Williams’s] arguments about Defendants’ breaches

concern Defendants’ failure to fulfill the terms of Plaintiff’s workers compensation judgment.”

Report 5 n.3.

       As to Williams’s defamation claim, the Magistrate Judge recommends it is time barred. And,

concerning his bad-faith failure to pay workers’ compensation claims, she notes that, “in Cook v.

Mack’s Transfer & Storage, 352 S.E.2d 296 (S.C. Ct. App. 1986), the South Carolina Court of

Appeals held that a worker’s suit for bad faith refusal to pay benefits is exclusively within the

jurisdiction of the Commission.” Report 6.

       Williams has filed a host of papers since the Magistrate Judge filed the Report, including the

following:

       August 6, 2019         motion to stay

       August 9, 2019         reply to Defendants’ answers to his complaint


                                                 2
       August 9, 2019         response in opposition to Defendants’ motion to stay and
                              supplemental response in opposition to Defendants’ motions to
                              dismiss

       August 13, 2019        response in opposition to Defendants’ motion to stay

       August 13, 2019        supplemental response in opposition to Defendants’ motions to

                              dismiss

       August 13, 2019        supplemental response to AIG’s motion regarding request for judicial
                              notice

       August 15, 2019        objections

       August 20, 2019        supplemental objections

       August 21, 2019        motion to compel Defendants to provide copies of depositions

       August 27, 2019        motion for spoliation of evidence

       September 4, 2019      motion not to dismiss the case

       September 18, 2019 supplemental objections

       September 23, 2019 supplemental objections

       October 11, 2019       supplemental objections

       Having carefully reviewed Williams’s objections, his supplemental objections, and all of his

other submissions filed after the Magistrate Judge filed her Report, the Court holds them all to be

either moot or without merit. It will therefore enter judgment accordingly.

       In Williams’s objections and supplemental objections, he makes one conclusory allegation,

argument, and/or assertion after another, some repeatedly. Yet, he not once raises any specific

objection to the Report. But, Fed. R. Civ. P. 72(b)(2) requires the party “file specific written




                                                3
objections to the proposed findings and recommendations.” Thus, the Court will overrule

Williams’s objections.

       Therefore, after a thorough review of the Report and the record in this case pursuant to the

standard set forth above, the Court overrules Williams’s objections, adopts the Report, and

incorporates it herein. Therefore, it is the judgment of this Court (1) AIG’s motion to dismiss for

lack of personal jurisdiction, Williams’s motion for summary judgment, and his motion to sue

insurance adjuster are DENIED, (2) Defendants’ motion to dismiss for lack of subject matter

jurisdiction and/or summary judgment is (a) GRANTED WITHOUT PREJUDICE as to

Williams’s bad faith claims based on lack of jurisdiction, and (b) GRANTED WITH PREJUDICE

as to his defamation claim, (3) this case is DISMISSED, and (4) Williams’s motion for declaratory

judgment is RENDERED MOOT.

       In light of this ruling, Williams’s motions to stay, to compel, for spoilation of evidence, and

not to dismiss the suit are also necessarily RENDERED MOOT.

       IT IS SO ORDERED.

       Signed this 22nd day of October, 2019, in Columbia, South Carolina.


                                                  /s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE



                                         *****
                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.

                                                 4
